Electronically Filed
                                                        Supreme Court
                                                        SCAP-13-0005781
                                                        19-FEB-2016
                                                        02:01 PM



                          SCAP-13-0005781

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


             SURFRIDER FOUNDATION; HAWAII’S THOUSAND
           FRIENDS; KA IWI COALITION; and KAHEA – THE
                 HAWAIIAN-ENVIRONMENTAL ALLIANCE,
                Petitioners/Plaintiffs-Appellants,

                                vs.

       ZONING BOARD OF APPEALS, CITY & COUNTY OF HONOLULU;
             DIRECTOR OF THE DEPARTMENT OF PLANNING &
          PERMITTING, CITY & COUNTY OF HONOLULU; KYO-YA
        HOTELS & RESORTS LP; AND 20,000 FRIENDS OF LABOR,
                 Respondents/Defendants-Appellees.


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
            (CAAP-13-0005781; CIV. NO. 13-1-0874-03)

            ORDER DENYING MOTION FOR RECONSIDERATION
      (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack JJ.,
                with Wilson, J., dissenting separately)

          Upon consideration of the motion for reconsideration

submitted on February 11, 2016, by Surfrider Foundation, Hawaii’s

Thousand Friends, Ka Iwi Coalition, and Kahea — The Hawaiian-

Environmental Alliance and the records and files herein,
          IT IS HEREBY FURTHER ORDERED that Surfrider’s motion for

reconsideration is denied.

          DATED: Honolulu, Hawaiʻi, February 19, 2016.

Linda M. B. Paul                /s/ Mark E. Recktenwald
for petitioners
Surfrider Foundation et al.     /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
Peter T. Kashiwa,
Lisa Woods Munger,              /s/ Richard W. Pollack
Randall C. Whattoff,
David J. Hoftiezer and
Lisa A. Bail
for respondent Kyo-Ya
Hotels & Resorts, LP

William Meheula and
Natasha Baldauf
for respondent 20,000
Friends of Labor

Donna Y. L. Leong,
Don S. Kitaoka and
Brad T. Saito
for respondent Department
of Planning and Permitting
City and County of Honolulu




                                2